Citation Nr: 0511017	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1978 to 
September 1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, VA Regional Office (RO).   

This case has previously come before the Board.  In August 
2003, the case was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The appellant's service-connected disabilities are status 
post myocardial infarction in 1997, rated as 30 percent 
disabling; bursitis with myofascial syndrome in the left 
shoulder, rated as 10 percent disabling from September 3, 
1998 and as 20 percent disabling from March 12, 2002; 
hypertension, rated as 10 percent disabling; genital herpes, 
rated as 0 percent disabling; hemorrhoids, rated as 0 percent 
disabling; and neurodermatitis, rated as 0 percent disabling.  
His combined evaluation is 40 percent from September 3, 1998 
and 50 percent from March 12, 2002.  

3.  The appellant does meet the schedular criteria for TDIU.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in February 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
the Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The AOJ 
issued a supplemental statement of the case in November 2004.  
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria and Analysis

The appellant has appealed the denial of a total rating for 
compensation on the basis of individual unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  Disabilities 
subject to compensation are status post myocardial infarction 
in 1997, rated as 30 percent disabling; bursitis with 
myofascial syndrome in the left shoulder, rated as 10 percent 
disabling from September 3, 1998 and as 20 percent disabling 
from March 12, 2002; hypertension, rated as 10 percent 
disabling; genital herpes, rated as 0 percent disabling; 
hemorrhoids, rated as 0 percent disabling; and 
neurodermatitis, rated as 0 percent disabling.  His combined 
evaluation is 40 percent from September 3, 1998 and 50 
percent from March 12, 2002.  Therefore, the appellant does 
not meet the minimum jurisdictional threshold (a single 
disability rated as 60 percent disabling or two or more 
disabilities with at least one of the disabilities rated as 
40 percent disabling and a combined rating of 70 percent or 
more) for the award of TDIU.  Accordingly, neither the AOJ 
nor the Board may grant the benefit sought without referral 
to the Director, Compensation and Pension service, for 
extraschedular consideration.  This case, however, does not 
warrant referral for consideration of an extraschedular TDIU.  

The appellant has presented no evidence of unemployability 
due to service-connected disability.  38 C.F.R. § 4.16.  He 
has presented no evidence of frequent periods of 
hospitalization due to such disability.  38 C.F.R. § 3.321.  
He has presented no evidence of marked interference with 
employability due to such disability.  Thus, a referral is 
not warranted.

The Board is fully aware that the appellant has many other 
medical problems.  The Board, however, may not consider the 
extent of such nonservice-connected impairment or his age in 
determining whether a TDIU should be granted.  38 C.F.R. 
§ 4.14.  The Board notes that on VA examination in September 
2004, the appellant stated that he had been unable to work 
since 1989 due to a work-related cervical spine injury.  The 
July 2002 VA examiner specifically stated that his service-
connected disabilities did not preclude him from engaging in 
gainful employment.  

At this time, the evidence supporting the benefit is limited 
to the veteran's own assertions.  However, the more probative 
evidence consists of the facts that the veteran does not meet 
the basic criteria for the benefit sought and a medical 
opinion specifically establishing that service-connected 
disabilities do not preclude him from engaging in 
substantially gainful employment.  The Board finds that the 
medical opinion provided by an unbiased medical professional 
is more probative than the veteran's own unsupported opinion.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

A total rating for compensation on the basis of individual 
unemployability is denied.


____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


